Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	A response date of 6/2/2022 is acknowledged. Claims 1-24 are pending; Claims 1, 10 and 19 are amended; Claims 1, 10 and 19 are independent claims.  Claims 21-24 are newly added. A Terminal Disclaimer is filed on 9/27/2021 and is approved on 9/28/2021. 

3. 	Claims 1-24 have been examined. Claims 1-21 and 25-27 are allowed.  

EXAMINER'S AMENDMENT
4.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	 Authorization for this examiner's amendment was given by attorney Jarrod Hicks (Reg. 61,467) on June 14, 2022, to put the claims in condition for allowance.  

6.	 In the claims,


Claim 1.	(Currently Amended) A method comprising:
capturing, by an image sensor of a computing device comprising one or more processors and a storage device, one or more images corresponding to a wearable device worn by a user, the one or more images including, at least, a display of the wearable device;
storing, by the one or more processors of the computing device, the one or more images to the storage device;
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises flipping a display on the wearable device by 180º.

Claim 10.	(Currently Amended) A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
capturing, by an image sensor in communication with the one or more processors, one or more images corresponding to a wearable device, the one or more images including, at least, a display of the wearable device worn by a user;
storing, by the one or more processors, the one or more images to a storage device;
analyzing, by the one or more processors, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises flipping a display on the wearable device by 180º.

Claim 19.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
capturing, by an image sensor in communication with the one or more processors, one or more images corresponding to a wearable device, the one or more images including, at least, a display of the wearable device worn by a user;
storing, by the one or more processors, the one or more images to a storage device;
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises flipping a display on the wearable device by 180º.

Claim 21. 	(Currently Amended) The method of claim 1, wherein the configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user further comprises at least one of: 
determining how input received from a physical input element is transformed into an operation by the wearable device;
configuring how navigational directions are provided by the wearable device; or
configuring how motion is indicated by the wearable device based on the orientation of the wearable device with respect to a viewing angle of the user.  

Claim 22. 	(Cancelled) 

Claim 23.	(Cancelled)

Claim 24. 	(Cancelled) 

Claim 25.	(New) A method comprising:
capturing, by an image sensor of a computing device comprising one or more processors and a storage device, one or more images corresponding to a wearable device worn by a user, the one or more images including, at least, a display of the wearable device;
storing, by the one or more processors of the computing device, the one or more images to the storage device;
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises at least one of:
determining how input received from a physical input element is transformed into an operation by the wearable device;
configuring how navigational directions are provided by the wearable device; or
configuring how motion is indicated by the wearable device based on the orientation of the wearable device with respect to a viewing angle of the user.

Claim 26.	(New) A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
capturing, by an image sensor of a computing device comprising one or more processors and a storage device, one or more images corresponding to a wearable device worn by a user, the one or more images including, at least, a display of the wearable device;
storing, by the one or more processors of the computing device, the one or more images to the storage device;
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises at least one of:
determining how input received from a physical input element is transformed into an operation by the wearable device;
configuring how navigational directions are provided by the wearable device; or
configuring how motion is indicated by the wearable device based on the orientation of the wearable device with respect to a viewing angle of the user.

Claim 27.	(New) A system comprising:
one or more processors; and
a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
capturing, by an image sensor of a computing device comprising one or more processors and a storage device, one or more images corresponding to a wearable device worn by a user, the one or more images including, at least, a display of the wearable device;
storing, by the one or more processors of the computing device, the one or more images to the storage device;
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device, the one or more aspects of the wearable device comprising an orientation of a body of the wearable device in relation to a body part of the user; and
configuring, by the one or more processors of the computing device, the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user, wherein configuring the wearable device based at least on the orientation of the body of the wearable device in relation to the body part of the user comprises at least one of:
determining how input received from a physical input element is transformed into an operation by the wearable device;
configuring how navigational directions are provided by the wearable device; or
configuring how motion is indicated by the wearable device based on the orientation of the wearable device with respect to a viewing angle of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270- 1410. The examiner can normally be reached on M - F: 9:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171